Citation Nr: 0430167	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-07 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
the veteran's cause of death has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran served in the United States Armed Forces for the 
Far East from September 1941 to May 1942 and Regular 
Philippine Army service from June 1945 to March 1946.  The 
veteran died in December 1946; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for the veteran's cause of 
death.  

The issue of service connection for the veteran's cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1953 decision, the Board denied service 
connection for the veteran's cause of death.  This decision 
is final.  

2.  In a January 1989 decision, the Board denied reopening 
the claim for service connection for the veteran's cause of 
death.  This decision is final.  

3.  Evidence submitted since the January 1989 Board decision 
is new and, by itself and when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the claim.  


CONCLUSION OF LAW

Evidence received since the January 1989 Board decision is 
new and material, and the claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.156(a), 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CACV) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, the agency of original jurisdiction 
decision notified the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim in November 2003.  The agency of original jurisdiction 
issued the notification letter subsequent to the adverse 
determination in October 2002.  

Further discussion of the duty to notify and the duty to 
assist is unnecessary in this case as the Board finds that 
the appellant has submitted new and material evidence to 
reopen her claim.  Consequently, there is no prejudice to the 
appellant.  

New and Material Evidence

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).  

In a December 1953 decision, the Board denied service 
connection for the veteran's cause of death.  

In the December 1953 decision, the Board noted that the 
veteran had not been examined at entry into active service in 
September 1941 or on entry into the Regular Philippine Army 
service in June 1945.  The Board noted that a physical 
examination performed in December 1945 showed the lungs were 
clear and a chest x-ray examination was negative.  The 
evidence did not include an official certificate of death but 
affidavits were submitted indicating that the veteran died on 
December 17, 1946.  There was also a death certificate issued 
by the parish priest who confirmed the date of death and 
subsequent burial.  His treating physician stated that the 
veteran had symptoms of pulmonary tuberculosis beginning in 
October 1942 through March 1946 for which he provided 
treatment.  He stated that he formally diagnosed the veteran 
with pulmonary tuberculosis and that this condition was the 
cause of death in December 1946.  

The Board determined that there was no medical evidence from 
official sources showing incurrence or treatment for 
pulmonary tuberculosis.  The Board determined that, despite 
the medical statements in support of the claim, there was 
evidence showing pulmonary tuberculosis had been diagnosed by 
laboratory studies or chest x-ray examination.  The Board 
concluded that the evidence was insufficient to warrant a 
finding that pulmonary tuberculosis was incurred or 
aggravated by military service or that active pulmonary 
tuberculosis was present to a compensable degree within the 
prescribed regulatory period after separation from active 
service.  

The December 1953 decision of the Board denied the claim for 
service connection for the veteran's cause of death is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  

In a January 1989 decision, the Board denied reopening the 
claim for service connection for the veteran's cause of 
death.  The evidence added to the record included an 
affidavit from a physician who stated that in 1946 he 
performed a chest x-ray examination on the veteran at the 
North General Hospital, which revealed moderately advanced 
pulmonary tuberculosis.  He stated that the hospital records, 
which included the x-ray examination plates, were destroyed 
by fire in 1963.  

In the January 1989 decision, the Board determined that the 
evidential record remained virtually unchanged from the time 
of the December 1953 decision.  The Board determined that the 
evidence contained no official death certificate showing the 
cause of death and no acceptable clinical evidence of 
pulmonary tuberculosis during active service or within the 
presumptive period following separation from service.  The 
Board concluded that appellant had not presented a new 
factual basis demonstrating that a service-connected 
disability caused or contributed material or substantially to 
cause the veteran's death.  

The January 1989 Board decision denying reopening the claim 
for service connection for the veteran's cause of death is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  

Appellant again seeks to reopen her claim for service 
connection for the veteran's cause of death.  She contends 
that the veteran did in fact contract pulmonary tuberculosis 
during active service.  She states that the chest x-ray 
examination that showed pulmonary tuberculosis in 1946 was 
destroyed by fire and that the medical certification already 
of record establishes this fact.  She contends that she 
witnessed his symptoms, which included coughing, sweating and 
vomiting.  She argues that the additional affidavits and 
certifications submitted constitute new and material evidence 
and the claim should be reopened.  

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The evidence added to the record since the January 1989 Board 
decision includes multiple affidavits from former comrades 
that served with the veteran during World War II and a 
December 1964 request from the Philippine Veterans 
Administration to the North General Hospital.  

The additional affidavits consist of statements from former 
comrades who contend that they were with the veteran in the 
latter part of 1945 and they personally witnessed the 
veteran's symptoms, which included persistent and severe 
coughing.  They also attest to the fact that the veteran's 
symptoms continued until his death in December 1946.  

This evidence is new because it was not previously of record 
at the time of the January 1989 Board decision.  The 
affidavits are material, insofar as, because they provide 
eyewitness accounts that the veteran was having severe and 
persistent symptoms during active service and until the time 
of his death.  While these fellow comrades, as laypersons, 
are not competent to render a medical diagnosis that the 
veteran had pulmonary tuberculosis, they are competent to 
relate symptoms that are observable to a lay person.  The 
evidence previously of record includes the multiple 
statements from the veteran's treating physician.  He stated 
that the veteran had symptoms of pulmonary tuberculosis 
beginning in October 1942 through March 1946 for which he 
provided treatment.  He stated that he formally diagnosed the 
veteran with pulmonary tuberculosis and that this condition 
was the cause of death in December 1946.  The evidence 
previously of record also includes the affidavit from a 
physician who stated that in 1946 he performed a chest x-ray 
examination on the veteran at the North General Hospital, 
which revealed moderately advanced pulmonary tuberculosis.  
When the new affidavits are considered with the prior medical 
statements previously of record, they relate to an 
unestablished fact necessary to substantiate the claim.  
Namely, that the veteran contracted pulmonary tuberculosis 
during his active service or within the presumptive period 
following separation from service.  Therefore, this evidence 
does relate to unestablished facts necessary to substantiate 
the claim when considered with previous evidence of record.  
The Board must assume the credibility of this evidence when 
making a determination whether new and material evidence has 
been submitted.  Justus, 3 Vet. App. at 513.  

Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of record.  

The Board concludes that the evidence received since the 
January 1989 Board decision is new and material, and the 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of service connection for the veteran's 
cause of death, the claim is reopened only to that extent.  





REMAND

The Board has determined that new and material evidence has 
been presented.  Therefore, the case must be returned to the 
RO for adjudication on the merits based on all the evidence 
of record.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that she provide 
any evidence in her possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.  The issue of entitlement to service 
connection for the veteran's cause of 
death should be readjudicated.  If the 
requested benefit is not granted, a 
supplemental statement of the case (SSOC) 
should be furnished.  The SSOC must 
contain notice of all applicable criteria 
pertinent to the appellant's claim on the 
issue of service connection.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



